Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.        This action is in response to application amendments filed on 11-19-2021. 
2.        Claims 1 - 5, 11 - 13 are pending. Claims 1 - 5 have been amended. Claims 6 - 10 are canceled.   Claims 11 - 13 are new.   Claims 1, 3 are independent.  This application was filed on 12-20-2018.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Applicant argues on page 6 of Remarks: Cantwell, however, fails to teach or suggest “the child node is tagged with an inverse hash of the parent node” and “wherein authenticity of a product is validated using data retrieved from the relational Merkel tree data store or the noSQL data store based on different retrieval methods and data retrieval performance of the relational Merkle tree data store and the noSQL data store.”. 

    The Examiner respectfully disagrees. Cantwell discloses the capability for processing data utilizing parent nodes and child nodes within a hierarchical data structure.  Cantwell discloses two data structures for the management and storage of node 
    And, Dequen discloses data processing utilizing an inverse hash function.  (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)   Dequen discloses wherein different protocol for accessing data storage structures and performance considerations.  (see Dequen paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data store); paragraph [0078], lines 1-5: retrieved data may be displayed on screen of the electronic machine the client is using, or stored in the memory of said machine; paragraph [0104], lines 1-7: a request of the client to retrieve the Data to be preserved, and his identification, by sending his login ID, the server sends to the client the hashed word, so that the client concatenates said hashed 

B.  Applicant argues on page 8 of Remarks: Cantwell does not mention that the child nodes store any form of hash of the parent node.

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure.  (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers (i.e. node identification) are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values)

C.  Applicant argues on page 8 of Remarks:    ...   Cantwell does not describe an inverse linking of the child nodes with the parent nodes to create a relational bi-directional tree. 

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure.  (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers 
    And, Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

D.  Applicant argues on page 8 of Remarks:    ...   Cantwell does not mention two separate types of data stores (i.e., a Merkle Tree data store replicated to a noSQL data store)   ...   . 

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure as stated above.  And, Cantwell discloses two data structures for the management and 

E.  Applicant argues on page 9 of Remarks: Dequen, however, fails to teach or suggest “the child node is tagged with an inverse hash of the parent node” and “wherein authenticity of a product is validated using data retrieved from the relational Merkel tree data store or the noSQL data store based on different retrieval methods and data retrieval performance of the relational Merkle tree data store and the noSQL data store.”. 

    The Examiner respectfully disagrees. Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure as stated above.  Cantwell discloses two data structures for the management and storage of node processing information. (Cantwell paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))  
    Dequen discloses data processing utilizing an inverse hash function.  (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: 

F.  Applicant argues on page 9 of Remarks:    ...   Dequen does not describe the inverse hash function as being a hash, or inverse hash, of a parent node which allows a child node to reference the parent node in a bi-directional relationship.

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical data structure as stated above.  And, Dequen discloses data processing utilizing an inverse hash function.  (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph 

G.  Applicant argues on page 9 of Remarks:    ...   Dequen does not mention two different types of data stores to include replicated data such that different data retrieval methods and data retrieval performance can be utilized to retrieve data and authenticate a product. 

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure as stated above.  Cantwell discloses two data structures for the management and storage of node processing information. (Cantwell paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))
    And, Dequen discloses different protocol for accessing the data storage structures and data retrieval performance. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data store); paragraph [0078], lines 1-5: retrieved data may be displayed on screen of the electronic machine the client is using, or stored in the memory of said machine; paragraph [0104], lines 1-7: 

H.  Applicant argues on page 9 of Remarks: Claim 3 is amended to include similar features as claim 1.

    Responses to arguments against independent claim 1 also answer arguments against independent claim 3, which has similar limitations as independent claim 1.   

I.   Applicant argues on page 9 of Remarks: Claims 4-5 and 11-13 depend from and include the features of independent claim 3. Therefore, claims 1-5 and 11-13 are allowable over the proposed combination of cited references.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.     

Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5.        Claims 1 - 5, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. (US PGPUB No. 20150244795) in view of Dequen et al. (US PGPUB No. 20180115427).     	

Regarding Claim 1, Cantwell discloses a product authentication management system comprising:
a)  a relational Merkle tree data store, comprising at least one child node, (see Cantwell paragraph [0030], lines 6-8: data structured as leaves (i.e. child nodes) of a hash tree such as a Merkle tree, metadata includes the hash tree; paragraph [0053], lines 3-7: Merkle tree comparison operations utilized to determine modified blocks of data) wherein:  
b)  the child node has a linked parent node, the parent node is tagged with a hash of the child node, and the child node is tagged with a hash of the parent node; (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes (child node utilizing a link (i.e. hash) associated with parent); block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values) and
c)  a noSQL data store comprising at least one replicated child node, at least one replicated parent node, and at least one replicated hash, wherein the at least one replicated child node, the at least one replicated parent node, the at least one 

Cantwell does not specifically disclose for b) an inverse hash of parent node, and for c) an inverse hash, a replicated inverse hash. 
However, Dequen discloses wherein for b) an inverse hash of parent node, and for c) an inverse hash, a replicated inverse hash. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for b) an inverse hash of parent node, and for c) an inverse hash, a replicated inverse hash as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the 

Furthermore, Cantwell discloses wherein the relational Merkle tree data store or the noSQL data store. (see Cantwell paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica system (i.e. replicated nodes); when corresponding nodes do not match, then data not properly replicated; for comparison to work properly, source side and replicated side must be in sync with each other (synchronization); paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash of that particular node’s child values; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))

Cantwell does not specifically disclose authenticity of a product is validated using data retrieved based upon different retrieval methods and performance. 
However, Dequen discloses wherein authenticity of a product is validated using data retrieved from the data store based on different retrieval methods and data retrieval performance of the data store.  (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data store); paragraph [0078], lines 1-5: retrieved data displayed on screen of electronic machine the client is using, or stored in the memory of said machine; paragraph [0104], lines 1-7: request of client to retrieve the data to be preserved, and using identification, by sending his login ID, server sends to client the hashed word, client concatenates said hashed word and security key stored in memory of electronic machine being used in order to reach said predefined capacity; paragraph [0106], lines 1-4: client sends security key to server, so that the latter can concatenate it with the hashed word in order to retrieve data)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for authenticity of a product is validated using data retrieved based upon different retrieval methods and performance as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Regarding Claim 2, Cantwell-Dequen discloses the product authentication management system of claim 1, wherein a first child node and a second child node of the at least one child node are each tagged with a lateral hash labeling a peer relationship between the first child node and the second child node. (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values)          

Regarding Claim 3, Cantwell discloses a method of synchronizing a heterogeneous data store platform, comprising:
a)  providing a relational Merkle tree data store comprising at least one child node, wherein: the child node has a linked parent node, the linked parent node is tagged with a hash of the child node, and the child node is tagged with an hash of the linked parent node; (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values)    
at least one replicated linked parent node, at least one replicated hash, and at least one replicated hash in a noSQL data store; (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync)    
c)  comparing a portion of the noSQL data store to the relational Merkle tree data store; d) finding the replicated hash to match the hash and the replicated inverse hash to match the hash; e) completing the synchronization. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash); paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a 

Cantwell does not specifically disclose for a) an inverse hash of the linked parent node, and for b) an inverse hash and a replicated inverses hash, and for d) a replicated inverse hash. 
However, Dequen discloses wherein for a) an inverse hash of the linked parent node, and for b) an inverse hash and a replicated inverse hash, and for d) a replicated inverse hash. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for a) an inverse hash of the linked parent node, and for b) an inverse hash and a replicated inverse hash, and for d) a replicated inverse hash as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Furthermore, Cantwell discloses wherein the relational Merkle tree data store or the noSQL data store. (see Cantwell paragraph [0057], lines 1-18: replica system 

Cantwell does not specifically disclose authenticity of a product is validated using data retrieved based upon different retrieval methods and data retrieval performance. 
However, Dequen discloses wherein authenticity of a product is validated using data retrieved from the data store based upon different retrieval methods and data retrieval performance. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for authenticity of a product is validated using data retrieved based upon different retrieval methods as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Regarding Claim 4, Cantwell-Dequen discloses the method of claim 3 further comprising;
a)  determining that at least one of the replicated hash does not match the hash or that the at least one replicated hash does not match the hash. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: 

Regarding Claim 5, Cantwell-Dequen discloses the method of claim 3, wherein:
a)  a first child node and a second child node of the at least one child node are both tagged with a lateral hash, the lateral hash labeling a peer relationship between the first child node and the second child node; (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values) and    
b)  the replicating further comprises replicating the lateral hashes of the first child node and the second child node into replicated lateral hashes in the noSQL data store; and c) finding the at least one replicated hash further comprises finding the replicated lateral hashes to match the lateral hashes. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes 

Regarding Claim 11, Cantwell-Dequen discloses the system of claim 2, wherein the noSQL data store further comprises at least two replicated lateral hashes, wherein the at least two replicated lateral hashes are copied from and synchronized with a portion of the relational Merkle tree data store. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))      

Regarding Claim 12, Cantwell-Dequen discloses the method of claim 4, further comprising, in response to determining that the at least one replicated hash does not match the hash or that the at least one replicated inverse hash does not match the inverse hash:
a)  erasing the noSQL data store; (see Cantwell paragraph [0044], lines 1-8: removing data blocks of storage space; removed block identifiers (hash parameters) removed from ordered list; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures)) and
b)  replicating the at least one child node, the parent node, the hash and the inverse hash in the relational Merkle tree data store into at least one replicated child node, replicated parent node, replicated hash, and replicated inverse hash in a noSQL data store. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash))    

Regarding Claim 13, Cantwell-Dequen discloses the method of claim 12, further comprising: 
a)  comparing a portion of the noSQL data store to the relational Merkle tree data store utilizing the relational Merkle tree data store as primary; (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash); paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures)) and 
b)  finding the replicated hash to match the hash in the relational Merkle tree data store and the replicated inverse hash to match the inverse hash in the relational Merkle tree data store. (see Cantwell paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                                     
/CJ/
February 14, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436